DETAILED ACTION
This office action is a response to an application filed on 10/01/2020 in which claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Regarding claim 12, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a storage medium storing at least one program. The storage medium may be signal. Therefore, the claim is not patent eligible subject matter. The claim 12 is rejected under 35 U.S.C 101 as being non-statutory subject matter.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim recites “BIER” in line 5. It is not defined what BIER is. The claim recites “BIER-TE” in line 10. It is not defined what BIER-TE is. The claim further recites “a protection ring bit position” in line 12. It is not clear whether “a protection ring bit position” in line 12 is different than “a protection ring bit position” in line 2. Therefore, claim 1 is being rejected under 35 U.S.C 112(b) as being indefinite.
Regarding claim 3, claim 3 recites “the step” in line 2. It is not clear what the step is being referred. The claim further recites “the protection ring bit position” in line 6, line 8, line 12. It is not clear what “the protection ring bit position” is being referred to “a protection ring bit position” in line 2 or line 12 of claim 1.
Regarding claim 4, claim 4 recites “the protection ring bit position” in line 4. It is not clear what “the protection ring bit position” is being referred to “a protection ring bit position” in line 2 or line 12 of claim 1.
Regarding claim 5, claim 5 recites “the step” in line 2. It is not clear what the step is being referred. The claim further recites “entry contents” in line 4, “entry content” in line 6 and “the entries” in line 9. It is not clear what “the entries” in line 9 is being referred.

Regarding claim 8, claim 8 recites “the step” in line 2. It is not clear what the step is being referred. The claim further recites “the current table entry” in line 12. It is not clear what “the current table entry” is being referred.
Regarding claim 9, claim 9 recites “BIER-TE” and “BIER” in line 1 and 2. It is not being defined what “BIER-TE” and “BIER” are. The claim recites “a protection ring bit position” in line 17. It is not clear whether “a protection ring bit position” in line 17 is different than “a protection ring bit position” in line 3.
Regarding claim 10, claim 10 recites “the BRFT table” in line 11. It is not clear what “the BRFT table” is being referred to “an initial BRFT table” in line 10 of the claim 10 or “a BRFT table” in line 6 of claim 9. The claim further recites “PCE” in line 3, “BP” in line 6, “C-BM” in line 10. It is not defined what the “PCE”, “BP” and “C-BM” are.
Therefore, claims 1-12 are rejected under 35.U.S.C 112(b) as being indefinite.

Conclusion
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Eckert et al. US 2016/0254991 A1 (Failure protection for traffic-engineered bit indexed explicit replication) which discloses bit position corresponding to a network link represented in the forwarding table, checking for failure state of the link represented in the forwarding table, detecting failure state of the link, modifying the bit values in the message array.
Chen et al WO 2017/152576 A1 (Method for forwarding packet by terminal device in communication application, involves determining bit string for forwarding packet to bit index explicit replication, filling string in packet, and forwarding packet according to bit string) which discloses packet is sent form BFR router to primary path and backup path of next hop BFR. Determining bit string to forward the packet.
Eckert et al US 2016/0254987 A1 (Traffic engineering for bit indexed explicit replication) which discloses comparing bit position in the forwarding table, forwarding the message over a link represented in the forwarding table.

8.	 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452


/Patrice L Winder/Primary Examiner, Art Unit 2452